Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on March 22, 2021 (the “Response”), the Applicant amends claims 1 and adds claims 8-11. Claims 1-11 are pending, of which claim 1 is independent.
Response to Arguments
Regarding claims 1-11, the amendment to independent claims 1 and its subsequent inheritance by dependent claims 2-11 changes the scope of the claims. 
Regarding the 35 U.S.C. 102 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are moot. Further, the amendments to claim 1-11 changes the scope of the claims and necessitates new grounds for rejection. Upon further consideration, a new ground(s) of rejection is made wherein claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oba et al (US Patent Publication 2020/0139992; hereinafter Oba). Oba teaches transitioning between vehicle autonomy states while incorporating driver movement state conditions (Oba: Abstract, figure 5 (entire figure), paragraphs 0211, 0212-0218 and paragraphs 0315-0325). Hence, Oba anticipates claims 1-11 and the detailed response is provided under the 35 U.S.C 102 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oba et al (US Patent Publication 2020/0139992; hereinafter Oba).
Regarding claim 1, Oba teaches: 
A control apparatus for controlling a vehicle, the control apparatus comprising: a travel control unit capable of controlling travel of the vehicle in any of a plurality of travel states in accordance with a circumstance of the vehicle (Oba: Figure 1, element 11 provides for a travel control unit (vehicle control system); Paragraphs 0105, 0106, 0111, 0112, 0221, 0222, 0223, 0224 along with paragraphs 0211, 0212, 0213, 0214, 0215, 0216, 0217 and 0218 provide for different levels of autonomy and paragraphs 0314, 0315, 0316, 0317, 0319, 0320, 0321, 0323 and 0325 provide for the plurality of driver task states—which are both equivalent to a plurality of travel states); and 
an acquisition unit configured to acquire a movement of a driver of the vehicle; wherein the plurality of travel states include a first travel state and a second travel state that is higher in a degree of automation or lower in a driver task than the first travel state (Oba: Figure 1, element 26 and paragraph 0075 provides for an acquisition unit (driver monitoring section)—which is equivalent to an acquisition unit configured to acquire movement of a driver of the vehicle; Paragraphs 0105, 0106, 0111, 0112, 0221, 0222, 0223, 0224 provide for different states of autonomy—wherein levels 0-2 is referred to as manual driving mode in paragraph 0221 and level 3 is referred to as autonomous driving mode with careful attention and level 4 is referred to as autonomous driving mode—wherein level 4 is a level higher than level 3 which is higher than level 2 and so on in terms of degree of automation or lower in a driver task and paragraphs 0314, 0315, 0316, 0317, 0319, 0320, 0321, 0323 and 0325 provide for the plurality of driver task states; Paragraph 0316, 0319 and 0323 provides for the execution of a secondary task (driver movement); Paragraphs 0317, 0321 and 0325 provides for prohibition of secondary tasks), 
the movement of the driver includes a first movement, the first movement being prohibited in the first travel state and allowed in the second travel state (Oba: Paragraph 0316, 0319 and 0323 provides for the execution of a secondary task (driver movement); Paragraphs 0317, 0321 and 0325 provides for prohibition of secondary tasks), and 
a condition for determining whether to execute travel control in the second travel state includes an execution state of the first movement or an operation state of the vehicle that relates to the first movement that is prohibited in the first travel state and allowed in the second travel state. (Oba: Figures 11 and 12 (entire figure) and paragraph 0316, 0319 and 0323 provides for the execution of a secondary task (driver movement) and paragraphs 0317, 0321 and 0325 provides for prohibition of secondary tasks along with paragraphs 0330 provides for level 4 autonomy and secondary task is executable is set to OK with both in-range posture and out-of-range posture).
	Regarding claim 2, the rejection of claim 1 is incorporate. Oba teaches:
The control apparatus according to claim 1, wherein a condition for a transition from the first travel state to the second travel state includes a fact that the driver starts the first movement or the vehicle starts an operation relating to the first movement (Oba: Figure 10 (elements P2 to P3) and paragraph 0329 and 0330 provides for transition from first travel state to second travel state—wherein the second state is at higher degree of autonomy or lower driver task).
	Regarding claim 3, the rejection of claim 1 is incorporate. Oba teaches:
The control apparatus according to claim 1, wherein a condition for a transition from the second travel state to the first travel state includes a fact that the driver stops the first movement or the vehicle stops an operation relating to the first movement (Oba: Figure 10 (elements P4 to P5 or P5 to P6 or P6 to P7 along with paragraphs 0331 and 0337 provides for transition from second travel state to first travel state).
Regarding claim 4, the rejection of claim 1 is incorporate. Oba teaches:
The control apparatus according to claim 1, wherein the travel control unit requests the driver to perform a second movement in a same manner both when the circumstance of the vehicle is changed to a circumstance that the first travel state cannot be maintained and when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained (Oba: Paragraph 0272 provides for “In step S13, the automation level setting section 152 determines whether or not it is necessary to resume manual driving. For example, in the case where the automation level changes from level 3 or level 4 to level 2 or lower, that is, in the case where the automation level changes from a level where the driver does not intervene in driving to a level where the driver intervenes in driving, the automation level setting section 152 determines that it is necessary to resume manual driving, and the process proceeds to step S14.”—wherein the changing of the automation level indicates the first and second states cannot be maintained and the manual driving is the driver movement to perform a second movement).
Regarding claim 5, the rejection of claim 1 is incorporate. Oba teaches:
The control apparatus according to claim 1, wherein the first travel state is a state that the driver is not required to grip a steering wheel and the driver is required to monitor surroundings, and the second travel state is a state that the driver is not required to grip the steering wheel and the driver is not required to monitor the surroundings (Oba: Figure 5 (levels 0-3) provide for driver involved tasks and level 4 provides for advanced autonomous driving (fully autonomous)—wherein levels 0-2 require driver to grip the steering wheel and level 4 does not require gripping steering wheel; Paragraphs 0211, 0212, 0213, 0214, 0215, 0216, 0217 and 0218 provide for different levels of autonomy; Fig. 10 (level 3 and level 4) and paragraphs 0329 along with paragraph 0330 provides for level 3 autonomy (required to monitor surroundings) and level 4 autonomy (not required to monitor surroundings) and secondary task is executable is set to OK with both in-range posture and out-of-range posture—wherein a secondary task involving out-of-range posture implies that the driver is away from the steering wheel).
Regarding claim 6, the rejection of claim 1 is incorporate. Oba teaches:
The control apparatus according to claim 1, wherein when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained, the travel control unit requests the driver to grip a steering wheel, Oba teaches when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained, the travel control unit requests the driver to grip a steering wheel (Oba: Paragraph 0272 provides for “In step S13, the automation level setting section 152 determines whether or not it is necessary to resume manual driving. For example, in the case where the automation level changes from level 3 or level 4 to level 2 or lower, that is, in the case where the automation level changes from a level where the driver does not intervene in driving to a level where the driver intervenes in driving, the automation level setting section 152 determines that it is necessary to resume manual driving, and the process proceeds to step S14.”—wherein the changing of the automation level indicates the first and second states cannot be maintained and the manual driving is the driver movement to perform a second movement; Paragraph 0104 provides for level 2 or lower where the driver is required to intervene in driving—implying grip the steering wheel; Paragraph 0105 provides for “[0105] It should be noted that driving in which the driver is required to directly influence the driving of the vehicle in one way or another will be hereinafter referred to as manual driving. Therefore, manual driving is performed in automation levels O to 2.”)
Regarding claim 7, the rejection of claim 1 is incorporate. Oba teaches: 
A vehicle comprising the control apparatus according to claim 1 (Oba: Figure 1, element 11 provides for a travel control unit (vehicle control system)).
Regarding claim 8, the rejection of claim 1 is incorporate. Oba teaches: 
The control apparatus according to claim 1, wherein while the travel control unit controls travel of the vehicle in the first travel state and in a circumstance that allows the travel control unit to transition from the first travel state to the second travel state that is higher in a degree of automation or lower in a driver task than the first travel state (Oba: Figure 10 (elements P2 to P3) and paragraph 0329 and 0330 provides for transition from first travel state to second travel state—wherein the second state is at higher degree of autonomy or lower driver task), 
the travel control unit maintains the controlling of the travel of the vehicle in the first travel state while the driver does not execute the first movement that is prohibited in the first travel state and allowed in the second travel state (Oba: Figure 11, element change 1 and paragraphs 0343 and 0344 provides maintaining at level 2 with NG for both in-range posture and out-of-range posture), and 
the travel control unit transitions from the first travel state to the second travel state in response to the driver executing the first movement that is prohibited in the first travel state and allowed in the second travel state Oba: Figure 11, element change 1 and paragraphs 0343 and 0344 provides maintaining at level 2 with OK AWAKE with in-range posture).
Regarding claim 9, the rejection of claim 1 is incorporate. Oba teaches: 
The control apparatus according to claim 1, wherein while the travel control unit controls travel of the vehicle in the first travel state and in a circumstance that allows the travel control unit to transition from the first travel state to the second travel state, the first travel state being a state in which the driver is not required to grip a steering wheel and the second travel state being a state in which the driver is not required to grip the steering wheel (Oba: Figure 10 (level 4) and paragraph 0346), 
(Oba: Paragraph 0196 and 0199 provides for steering operation—while determining driver reaction), and 
the travel control unit transitions from the first travel state to the second travel state in response to the driver taking hands off the steering wheel (Oba: Paragraphs 0206 and 0207 provides for driver operating a mobile terminal and not required to intervene in driving).
Regarding claim 10, the rejection of claim 1 is incorporate. Oba teaches: 
The control apparatus according to claim 1, wherein while the travel control unit controls travel of the vehicle in the second travel state and in a circumstance that allows the travel control unit to control travel in the second travel state (Oba: Figure 10 (level 4) and paragraph 0330 provides for OK with in-range posture and out-of-range), 
the travel control unit maintains the controlling of the travel of the vehicle in the second travel state while the driver executes the first movement that is prohibited in the first travel state and allowed in the second travel state (Oba: Figure 10 (level 4) and paragraph 0330 provides for OK with in-range posture and out-of-range), and 
the travel control unit transitions from the second travel state to the first travel state that is lower in a degree of automation or higher in a driver task than the second travel state in response to the driver stopping the first movement that is prohibited in the first travel state and allowed in the second travel state (Oba: Figure 10 (P6 to P7) provides for transition from Level 3 to Level 1/Level 0 and state NG with in-range and out-of-range posture (stop movement)).
Regarding claim 11, the rejection of claim 1 is incorporate. Oba teaches: 
The control apparatus according to claim 1, wherein while the travel control unit controls travel of the vehicle in the second travel state and in a circumstance that allows the travel control unit to control travel in the second travel state (Oba: Fig. 10 (level 3 and level 4) and paragraphs 0329 along with paragraph 0330 provides for level 3 autonomy (required to monitor surroundings) and level 4 autonomy (not required to monitor surroundings) and secondary task is executable is set to OK with both in-range posture and out-of-range posture—wherein a secondary task involving out-of-range posture implies that the driver is away from the steering wheel), 
the second travel state being a state in which the driver is not required to grip a steering wheel, the travel control unit maintains the controlling of the travel of the vehicle in the second travel state while the driver does not grip the steering wheel (Oba: Paragraphs 0206 and 0207 provides for driver operating a mobile terminal and not required to intervene in driving; Fig. 10 (level 3 and level 4) and paragraphs 0329 along with paragraph 0330 provides for level 3 autonomy (required to monitor surroundings) and level 4 autonomy (not required to monitor surroundings) and secondary task is executable is set to OK with both in-range posture and out-of-range posture—wherein a secondary task involving out-of-range posture implies that the driver is away from the steering wheel), and 
the travel control unit transitions from the second travel state to the first travel state in which the driver is required to grip the steering wheel in response to the driver gripping the steering wheel (Oba: Fig. 10 (level 4, level 3 and level 2) and paragraphs 0331 along with paragraph 0332 provides for level 4 autonomy (not required to monitor surroundings), level 3 autonomy (required to monitor surroundings) and level 2 (required to grip steering wheel and monitor surrounding) and secondary task is executable is set to OK with in-range posture—wherein a secondary task involving OK awake in-range posture and level 2 implies that the driver is gripping the steering wheel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/Tischi Balachandra/Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662